El Juez Peesidente SR. Quiñones
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don Emilio García Cuervo á nombre de Don Claudio Calenti y Pórtela, en su carácter de gestor de la mercantil “Sucesores de C. Fariña y Ca.” S. en C. contra negativa del Registrador de la Propiedad de Cáguas á inscribir una escri-tura de constitución de sociedad mercantil en comandita.
Resultando: que por escritura pública otorgada en el pueblo de Juncos ante el notario Don José Abelardo Cajas y Machado, en 6 de mayo de 1898, Don Cándido Fariña y Ruibal y Don Claudio Calenti y Pórtela, tínicos socios de la mercantil regular colectiva, que giraba en aquel pueblo, bajo la razón de Í£C. Fariña y C§.. ” declararon que estando próximo á vencer el término de duración de dicho contrato de sociedad y conviniendo á sus intereses continuarla por algún tiempo más, habían convenido prorrogarlo, como en efecto lo prorrogaron, por el término de tres años que vencerían el día 6 de mayo del año 1901, bajo los mismos pactos y condiciones que contenía el contrato social ya citado, y siendo convenido además que si después de vencido el término señalado para la duración de esta prórroga transcurriesen treinta días sin que ninguno de los socios hiciera oposición ó pidiera la diso-lución de la sociedad, se entendería ésta prorrogada por otro año más, bajo las mismas condiciones establecidas en dicho contrato de sociedad.
*10Resultando: que posteriormente ó sea por escritura otor-gada en Cáguas ante el propio notario Don José Abelardo Cajas y Machado, en 15 de junio de 1901 Don Cándido Calenti y Pórtela, Don Manuel Cobas y Fariña y Don Ricardo Gi-ménez Hernández, los dos primeros, por su propio derecho y el último, como apoderado de Don Cándido Fariña y Ruibal, según el poder que le confiriera en lá ciudad de Vigo, Provin-cia de Galicia, en España ante el Notario del Colegio Territorial de la Coruña Don Casimiro Velo de la Viña, en 9 de mayo del mismo año, especialmente para que en nombre y represen-tación del poderdante pudiera otorgar la correspondiente escritura de constitución de la nueva sociedad que bajo la razón de “Sucesores de C. Fariña y Ca.” había de girar en el pueblo de Juncos, de esta Isla de Puerto Rico, estableciendo en dicha escritura todas cuantas condiciones se acordaran .en-tre los socios, formalizándola con las cláusulas y requisitos legales, y practicando los demás actos y diligencias que el otorgante haría, si concurriese personalmente hasta la ultima-ción del expresado contrato, sin limitación alguna; y que el poder amplio que para todo lo mencionado necesitare el Sr. Hernández, ese mismo le confería el poderdante, quien apro-baba, desde luego, todos sus actos: según todo consta del refe-rido poder que obra inserto á la letra en la misma escritura, en la que aseguró además el notario, ser exactamente con-forme con la copia del mismo, expedida por el propio notario que lo autorizó y legalizada en forma, le había sido presentada para el otorgamiento de la expresada escritura, en la que después de hacer constar los comparecientes que habiendo vencido el contrato de sociedad que tenían celebrado él, Don Claudio Calenti, y el referido Sr. Fariña en 27 de enero de 1894, así como su prórroga que habían formalizado los mismos' en 6 de mayo de 1898, para dedicarse al comercio en el pueblo de Juncos, bajo la razón de “C. Fariña y Ca. ”, habían conve-nido los tres comparecientes en su carácter expresado, consti-tuir una nueva sociedad mercantil en comandita, como con-tinuadora de la anterior, bajo la razón de “Sucesores de C. *11Fariña y Ca.”, y llevando á efecto dicho convenio, constitu-yeron la referida sociedad, bajo la razón expresada,' la qne había de girar en el mismo pueblo de Juncos para dedicarse á las operaciones que en dicha escritura se detalla, y en general á todas las negociaciones de lícito comercio, bajo las bases que. en la misma se determinan, entre otras, que la gestión y admi-nistración de la referida sociedad estarían á cargo de los socios Don Claudio Calenti y Don Manuel Cobas , usando indistintamente de la firma social, y figurando el otro socio Don Cándido Fariña como comanditario; que la duración de dicha 'sociedad sería por el término de cuatro años, prorro-gabas á cinco, á voluntad de los mismos socios, que el pri-mero, ó sea el Don Claudio Calenti, aportaba á la sociedad diez y seis mil cuatrocientos ochenta y dos pesos y quince centavos, que le correspondían de capital y beneficios en la anterior sociedad, según el inventario que habían formalizado al efecto; el segundo, ó sea el Don Manuel Cobas, cuatro mil setecientos veinte y ocho pesos diez y nueve centavos, que también le correspondían como acreedor de la misma, y cons-taba del referido inventario; y el tercero, ó sea Don Cándido Fariña, treinta mil pesos que le correspondían igualmente por el propio concepto que al primero, constando así mismo del expresado inventario que ratificaban en todas sus partes, y formando dichas tres partidas, un total de cincuenta y un mil doscientos diez dollars treinta y cuatro centavos, repre-sentados en mercancías, mobiliario, carretería,, ganado vacuno y caballar, tabaco en rama y elaborado, efectivo en caja, deu-das y en los inmuebles que se describen en la misma escritura ■hasta el número de siete, y que la liquidación de la anterior sociedad de “C. Fariña y Ca.” correría á cargo de la nueva sociedad en comandita que, bajo dichas bases y las demás que se consignan en la propia escritura, quedada, desde luego, establecida, bajo la razón ya dicha de “Sucesores de C. Fa-riña y Ca.” cuya escritura fue inscrita en el registro mer-cantil de esta ciudad á los efectos procedentes con arreglo al Código de Comercio.
*12Resultando: que por otra escritura otorgada en esta ciu-dad ante el abogado-notario público de la misma Don Thomas D. Mott, en 24 de enero de 1905, Don Claudio Calenti y Pór-tela, con el consentimiento de su esposa Doña Ana Dueño y Giménez, Don Manuel Cobas y Fariña y Doña María y Don Cándido Fariña y Seprilveda solteros, mayores de edad, ambos por su propio derecho, y el último, además, como tutor de sus hermanos menores Doña Petronila, conocida por Petra, Doña Laura, Doña Enriqueta, Don Feliciano y Doña Milagros Fa-riña y Sepúlveda, según lo acreditó con testimonio de la certi-ficación debidamente legalizada, á juicio del mismo notario, del acta en que constaba que le había sido conferido dicho •cargo por el Consejo de Familia de los referidos menores, confiriéndole entre otras facultades la de cobrar cantidades superiores á cinco mil pesetas sin intervención del protutor, y el mismo Don Cándido Fariña, como apoderado además de su otro hermano también mayor de edad, Don Clemente Fa-riña y Sepúlveda y de su hermana la referida Doña Laura, ya enmancipáda por razón de su matrimonio con Don Joaquín Santa Posa, asegurando que tenían' instrucciones, tanto del Don Clemente, como de Doña Laura y del esposo de ésta, para el otorgamiento de la referida escritura, como se obligaba á justificacarlo, compareciendo los dos primeros, ó sean Don Claudio Calenti y Pórtela y Don Manuel Cobas y Fariña, por su propio derecho y Doña María y Don Cándido Fariña como herederos, en unión de sus demás hermanos ya citados, de su difunto padre Don Cándido Fariña y Ruibal, que había falle-cido en Madrid,' bajo el testamento que otorgara en la misma villa ante el Notario Don Casimiro Velo de la Viña en 27 de abril de 1904, én el cual los instituyó por únicos y universales herederos de todos sus bienes y protestando además el Don Cándido que tenía instrucciones de sus hermanos Don Cle-mente y Doña Laura, y del esposo de ésta Don Joaquín Santa Rosa, para el otorgamiento de la referida escritura de diso-lución y liquidación de sociedad, según se obligaba á justifi-carlo, procedieron á declarar y declararon disueltá y extin-*13g'iiida la expresada sociedad en comandita de “Sucesores,de Cándido Fariña y Ca.” constituida por la escritura otorgada en Cáguas ante el notario Don José Abelardo Cajas y Ma-chado el 15 de junio de 1901, de la que- se lia hecho mérito en el anterior resultando, distribuyéndose el haber de dicha sociedad en la siguiente forma: á los herederos del socio difunto Don Cándido Fariña y Ruibal en pago de los treinta y cinco mil pesos que por su capital y ganancias líquidas le correspondían, se les adjudicaron en un pagaré suscrito por los Sres. Roig Cay y Ca., sociedad en comandita, á favor de Don Manuel Méndez y endosado por éste á la sociedad “Suce-sores de Cándido Fariña y Ca. ’ ’; diez mil dollars en un docu-mento suscrito por los comparecientes Don Claudio Calenti y Don Manuel Cobas y que garantizaría la nueva sociedad” que se proponían constituir doce mil dollars y el resto de trece mil doscientos veinte y nueve dollars con treinta y dos centavos, en efectivo; dándose en virtud de la anterior adjudicación la Doña María Fariña y Sepulveda y el Don Cándido de los mismos apellidos, por sí y el segundo, además, como represen-tante de las demás personas que constituían la sucesión del difunto Sr. Fariña y Ruibal, por pagados y satisfechos del haber que á su causante correspondía en la sociedad disuelta, apartándose de toda acción y derecho en la misma y adjudi-cándose el resto del haber social á los referidos Don Cándido Calenti y Pórtela y Don Manuel Cobas y Fariña, que tomaban á su cargo la liquidación de la sociedad extinguida, enten-diéndose hecha la adjudicación de los inmuebles en la propor-ción de una mitad de su valor á cada uño de dichos dos socios.
Resultando: que esta escritura de disolución y liquida-ción de la sociedad “Sucesores de C. Fariña y Ca.” fué ratifi-cada por otra de 24 de enero de 1905, otorgada en esta misma, ciudad y por ante el propio Notario Don Thomas D. Mott, por Don Clemente Fariña y Sepúlveda, personalmente, como uno de los herederos de su difunto padre Don Cándido Fariña y Ruibal, aprobando en todas sus partes las gestiones practi-cadas en representación del otorgante por su hermano Don *14Cándido de los mismos apellidos, en la citada escritura de disolución y liquidación de la referida sociedad "Sucesores de C. Fariña y Ca. ” de 24 de enero de 1905; y que por otra posterior de 20 de enero de 1906, otorgada también en esta capital, y ante el abogado y notario de la misma Don Francisco de la Torre y Garrido, Don Cándido Fariña y Sepúlveda y Don Manuel Cobas, el primero, por su propio derecho y como apoderado de su hermana Doña María, de los mismos apelli-dos, de la que expresó tener poder con instrucciones suficien-tes para aquel acto, otorgado en la ciudad de Yigo, en España, ante el notario Don Evaristo Vero, y además como tutor de sus hermanos menores de edad Doña Petronila, conocida por Petra, Doña Laura, Doña Enriqueta, Don Feliciano y Doña Milagros Fariña y Sepúlveda, según lo acreditó con certifica-ción legalizada, á juicio del notario, del acta del Consejo de Familia de los referidos menores, constituido en la misma ciudad de Vigo, dándole entre otras facultades, la de cobrar cantidades superiores á cinco mil pesetas, sin la intervención del protutor; y como apoderado de su hermana la ya citada Doña Laura, hoy emancipada por razón de su matrimonio con Don Joaquín Santa Rosa, según el poder que le confirie-ran en la ciudad de Evora, en Portugal, en 24 de abril de 1905, el que extendido en dialecto portugués y legalizado por el Cónsul de los Estados Unidos en Lisboa, obra inserto en la escritura, asegurando el notario que contiene facultades sufi-cientes para dicho otorgamiento; y el segundo compareciente Don Manuel Cobas y Fariña, como apoderado de Don Cle-mente Fariña y Sepúlveda, mayor de edad, ausente en los Estados Unidos de América, del cual aseguró tener poder con facultades bastantes para el otorgamiento de la, referida es-critura, en la cual después de referir los antecedentes que quedan relacionados, en los anteriores resultandos, el Don Cándido Fariña y Sepúlveda como mandatario de su hermana Doña Laura, según el poder que le confiriera en unión de su esposo, y como tutor de la misma ratifica y aprueba la escri-tura de 24 de enero de 1905 por la que fué disuelta y liquidada *15la sociedad que giraba en Juncos bajo la razón de'“ Sucesores •de C. Fariña y Ca. ” constituida por escritura de 15 de junio ■de 1901, y declarando además en unión del otro compareciente Don Manuel Cobas, como mandatario de Don Manuel Fariña y Sepulveda, que habiendo recibido antes de aquel acto y á, toda su satisfacción, de loá Sres. “Sucesores de C. Fariña y Ca.” sociedad en comandita, establecida en Juncos, cuatro mil dollars, de los doce mi] á que ascendía el documento sus-crito por los Sres. Calenti y Cobas, y garantizado por dicha sociedad, adjudicando á la sucesión del difunto Don Cándido Fariña y Ruibal, en parte de pago de los haberes que le ha-bían correspondido en la liquidación de la anterior sociedad “Sucesores de C. Fariña y Ca.”, de la que era socio coman-ditario, según se consigna en la escritura de disolución de •dicha sociedad, relacionada en el anterior resultando, el Don Cándido Fariña y Sepulveda, por sí y con las demás repre-sentaciones que le correspondían y el otro compareciente Don Manuel Cobas como tal apoderado del Don Clemente Fariña y Sepulveda, otorgaron á favor de la referida sociedad “Suce-sores de C. Fariña y Ca. ’ ’, S. en C., carta de pago por los ex-presados cuatro mil dollars, quedando así reducido el importe ■del mencionado documento á la diferencia entre ambas sumas ó sea la cantidad de ocho mil dollars.
Resultando: que presentada la escritura de constitución ■de la sociedad “Sucesores de C. Fariña y Ca.” de 15 de junio ■de 1901 en el Registro de la Propiedad de Cáguas, para la inscripción á favor de la misma de las fincas aportadas á dicha sociedad y que se describen en la mencionada escritura, le fué denegada por el registrador por los motivos que expresa la nota puesta al pie de dicha escritura, la que copiada á la letra ■dice así:
“No admitida la inscripción del precedente documento, en cuanto á las diez fincas comprendidas en el mismo, por el defecto insubsana-ble de que la sociedad “C. Fariña y Ca. ” ha quedado disuelta por ha-berse cumplido el término fijado en el contrato de la misma con .anterioridad á la fecha en que se ha constituido la nueva sociedad y *16que Don Ricardo Giménez y Hernandez, como apoderado de Don Cán-dido Farina y Ruibal, no tiene facultades para en unión del otro socio Don Claudio Calenti y Pórtela, liquidar la dicha extinguida sociedad y por consiguiente, para traspasar los bienes de la misma á la nueva sociedad constituida, bajo la razón de “Sucesores de C. Fariña y Ca. y además por el defecto insubsanable en cuanto á las fincas urbanas descritas, bajo los números 2 y 3 de dicho documento, de no-hallarse inscritas á nombre de la sociedad “C. Fariña y Ca.” ni de ninguna otra persona, y por lo que respecta á las fincas rústicas de ciento quince cuerdas, veinte y una cuerdas doce y medio centavos y once cuerdas cuarenta y cinco centavos, por hallarse inscritas á nombre de distintas personas de la sociedad “C. Fariña y Ca. ” habiéndose-tornado en su lugar anotación preventiva por ciento veinte días con presencia de otra escritura y de un escrito, á los folios 179, 234, 236, 65, vuelto, 365, 62, vuelto, 219 vuelto, 188 vuelto, 58 y 119 de los tomos 4, 10, 10, 8, 5, 3, 3, 3, 5, y 6, del Ayuntamiento de Juncos, fincas números-204, 477, 478, 201 duplicado, 253, 119, 158, 152, 230 y 298, anotaciones letras A. Cáguas, 27 de agosto de 1906.”
Resultando: que contra esta nota del registrador lia inter-puesto el abogado Don Emilio García Cuervo á nombre de Don Claudio Calenti y Pórtela como gestor de “Sucesores de C. Fariña y Ca.’.’, S. én C., el presente recurso gubernativo ante este Tribunal Supremo, acompañando su escrito con los documentos mencionados para que se revoque dicha nota en cuanto al primero de los defectos insubsanables en que se funda el registrador, por ser procedente, y en su consecuencia declarar:
Io. Que el poder conferido por Don Cándido Fariña y Rui-bal á favor de Don Ricardo Giménez y Hernández debe con-siderarse bastante para otorgar en nombre y representación de aquél la escritura de constitución de la sociedad “Suceso-res de C. Fariña y Ca. ’ ’, con todas las cláusulas que la misma contiene inclusa la aportación á ella del haber social que á aquél correspondía en la otra sociedad “C. Fariña y Ca.”
2o. Que, caso de no estimar bastante dicho poder, la alu-dida escritura de constitución .de la sociedad “Sucesores de C. Fariña y Cía.”, debe entenderse que fué ratificada y apro-*17bada en todas su partes, por los herederos del referido Don Cándido Fariña y Ruibal, en virtud de las escrituras que se acompañan y son las expresadas en el'3°. y 4o. resultandos.
Y en definitiva, revocar la nota del registrador en lo que se refiere al primer defecto ( declarando que procede la inscrip-ción solicitada en cuanto á las fincas que no adolecen de los otros defectos señalados en la nota y ordenar la inscripción de las mismas.
Considerando: que el poder especial conferido por Don Cándido Fariña y Ruibal á Don Ricardo Giménez Hernández; en Yigo, ante el Notario Don Casimiro Yelo de la Yiña, en 9 de mayo de 1901, y del que hizo uso el Don Ricardo para, otorgar á nombre de su constituyente Don Cándido Fariña, la escritura de 15 de junio de 1901, por la que, en unión de Don Claudio Calenti y Pórtela y Don Manuel Cobas y Fariña,, constituyeron la sociedad “Sucesores de C. Fariña y Ca.” solo lo autorizaba para que en nombre y representación de su poderdante pudiera otorgar la correspondiente escritura de constitución de la nueva sociedad que, bajó la razón de “Suce-sores de C. Fariña y Ca.”, había de girar en el pueblo de Juncos, estableciendo en ella todas cuantas condiciones sé acordaron, entre los socios y formalizándola-con las cláusulas y requisitos legales y practicando los demás actos y diligen-cias que le otorgante haría si concurriese personalmente h'asta la ultimación del expresado contrato, sin limitación alguna, pero no para liquidar la anterior sociedad de la que era socio el Don Claudio Fariña en unión de Don Claudio Calenti y Pórtela y que giraba en Juncos, bajo la razón de “ C. Fariña y Ca. ’ ’, ni para traspasar á la nueva sociedad la participación proindivisa que al I]on Cándido correspondía en el haber de la antigua constituido por bienes de todas clases, entre ellos los inmubles que se pretende inscribir á nombre de la nueva sociedad ‘ ‘ Sucesores de C. Fariña y Ca. ’ ’, pues constituyendo dichas operaciones verdaderos actos de dominio y de ena-genación se requería para llevarlos á efecto válidamente en representación del ausente Don Cándido Fariña, un poder *18eon facultades' expresas como lo exigía el artículo 1713 del antiguo Código Civil que regía cuando se realizaron diclios actos y que es el 1615 del Código Civil vigente.
Considerando: en cuanto á la ratificación que dice el re-currente haber prestado la Sucesión de Don Cándido Fariña y Ruibal á la expresada escritura de constitución de la socie-dad “Sucesores de C. Fariña y Ca.” de 15 de junio de 1901 por las otras escrituras de disolución y liquidación de dicha sociedad de 24 de enero de 1905 y las- posteriores de 22 de marzo del mismo año y 20 de enero del siguiente de las que se ha hecho relación en los resultandos, que no habiéndose acredi-tado en ninguna forma que esas escrituras hubieran sido pre-sentadas al registro y calificadas por el registrador, á excep-ción de la primera, ó sea la de prórroga del primitivo contrato de la sociedad ‘‘C. Fariña y Ca. ’ ’, que ninguna relación tiene con la cuestión que se ventila, no puede este tribunal calificar esas escrituras en primera instancia sin abrogarse facultades que son propios y exclusivas del registrador, sin perjuicio de su derecho para hacerlo á virtud de un recurso gubernativo interpuesto en forma contra la resolución del registrador de la propiedad.
Vistos los artículos citados del antiguo y del nuevo Código Civil; los artículos 18, 65 y 66 de la Ley Hipotecaria de esta Isla,-y las resoluciones de la Dirección General de los regis-tros de la propiedad y del notoriado en particular, la de 9 de agosto de 1895.
Se confirma la nota denegatoria puesta por el Begistrador de la Propiedad de- Cáguas al pie de la escritura de que se trata, en cuanto al extremo en que ha sido impugnada en el presente recurso, y devuélvanse los documentos presentados á dicho registrador de la propiedad con copia certificada de la presente resolución para su conocimiento y demás fines que procedan con arreglo á derecho.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.